ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-39, drawn to a pet protection system, classified in A01K 13/07.
II. Claim 40, drawn to a method, classified in A61D 9/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a material different process of using the product. For example, the reversible pet protection system as claimed can be used in a process that does not include the steps of “passing the body portion first under a ventral portion of the body and subsequently over the dorsum of the body of the pet at least until the body portion completely encircles the body” and “continuing the first strap from the distal end of the body portion onward around the body of the pet and disposed over the body portion until the first fastener is oriented in a ventral direction and registers with the second fastener.” 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires a classification search in at least A01K 13/07, along with a uniquely tailored text search. Invention II requires a classification search in at least A61D 9/00, along with a uniquely tailored text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative Timothy Snowden on February 25, 2021, an election was made without traverse to prosecute the invention of Invention II, claim 40. 
As provided below in the Examiner’s Amendment, claims 21-24 have been cancelled. Claims 25-39 have been amended so that they are method claims depending on independent claim 40; thus, claims 25-39 are now encompassed by elected Invention II.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Timothy Snowden on February 26, 2021.
The application has been amended as follows: 
(Cancelled) 
(Cancelled) 
(Cancelled)
(Cancelled)
The method of claim 40 
the first fastener and second fastener are a male buckle and a female buckle adapted to buckle together.
 method of claim 40 

The method of claim 40 
the first aperture and second aperture are flexible, and 
the first aperture is provided with an elastic band configured to resist proximal or distal movement of the first aperture in relation to a leg of the pet.
The method of claim 40, wherein the pet protection system comprises a U-shaped area cut out of a cranial edge of the elongated body portion and configured to align along a medial plane of a ventral portion of the body of the pet.
The method of claim 40, wherein comprises a main sleeve seam extending from the distal end to the proximal end of the sleeve.
The method of claim 29 sleeve seam comprises at least one of: a sewn seam, a heat sealed seam, and a glued seam. 
The method of claim 40
 method of claim 40
The method of claim 40
The method of claim 40 
the strap is a first strap,
the second fastener is connected to the proximal edge of the lateral outer side by a second strap, the second strap being oriented cranially, and
at least one of the first strap and second strap are adjustable in length, and, 
when the first fastener registers with the second fastener, the second strap is oriented substantially parallel to a wing of an ilium of the pet, such that slipping towards a tail of the pet is prevented.
The method
The method of claim 40, wherein the pet protection system comprises at least one attachment provided on an outer surface of at least one of the leg portion and body portion.
 method of claim 40, wherein the pet protection system comprises at least one wearable electronics monitor removably fastened to the at least one attachment.
The method of claim 40, wherein the pet protection system comprises at least one pet offensive material. 
The method of claim 40 
the pet protection system is configured to fit a first front leg of the pet as it fit the first rear leg by reversing cranial and caudal directions of the pet protection system, and 
is further configured to fit a second front leg of the pet as it fit the first front leg by both reversing cranial and caudal directions and by inverting the first end through the second aperture.
A method of protecting a leg of a pet comprising:
providing a pet protection system comprising:
a leg portion forming a sleeve adapted to receive a rear leg of a pet, the leg portion comprising:
a first end having a first aperture forming a distal end of the sleeve, the first end having a first cross-section;
an angled portion continuing proximally from the first end and having a second cross-section larger than, and oriented caudally in relation to, the first cross-section; and

an elongated body portion continuing from a proximal edge of the medial inner side;
a strap attached to a distal end of the body portion;
a first fastener provided at a distal end of the strap; and
a second fastener connected to a proximal edge of the lateral outer side, and oriented cranially;
arranging the pet protection system to fit a desired leg of the pet by at least one of: aligning the sleeve in a current orientation, reversing cranial and caudal directions, and inverting the first end through the second aperture;
disposing the sleeve over the desired leg with the lateral outer side on a lateral aspect of the desired leg;
passing the body portion first under a ventral portion of the body and subsequently over the dorsum of the body of the pet at least until the body portion completely encircles the body;
continuing the [[first]] strap from the distal end of the body portion onward around the body of the pet and disposed over the body portion until the first fastener is oriented in a ventral direction and registers with the second fastener; and

Allowable Subject Matter
Claims 25-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of independent claim 40. For example, while FR 2,924,329 to Landry (“Landry”) discloses a method of protecting a leg or a pet, it does not disclose the steps of “passing the body portion first under a ventral portion of the body and subsequently over the dorsum of the body of the pet at least until the body portion completely encircles the body” and “continuing the first strap from the distal end of the body portion onward around the body of the pet and disposed over the body portion until the first fastener is oriented in a ventral direction and registers with the second fastener.” To say it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Landry by further including these two steps would require impermissible hindsight. Thus, independent claim 40 and dependent claims 25-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER M POON/Supervisory Patent Examiner, Art Unit 3643